DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doers (US Pub No 2010/0077972) in view of Narita et al. (US Pat No 6,305,342). 
In regard to claim 1, 
Doers discloses a closed loop oiling system (see Fig 4) for a two-stroke engine (see Paragraph 0014), the closed loop oiling system comprising:
a pressure pump (26) to distribute pressurized oil from a first oil reservoir (22, see Paragraph 0016: “oil supply pump 26 supplies oil to the engine block 12 and crankcase 14 from the oil tank 22 during operation of the engine 10”);
an oil pressure regulator (28) to regulate oil pressure (Paragraph 0016: “oil pressure regulator 28 is set such that the oil pressure within the heat exchanger 30 does not exceed about 150 psi”);
a first accessory (turbocharger 34), wherein the first accessory utilizes the pressurized oil (via 38) and the pressurized oil returns to a scavenge pump reservoir (crankcase 14 and line 24, being a continuous circuit, at least some oil leaving 34 via 40 will eventually pass to engine 12, versus branch 38, and end up in 14 and 24); and
a scavenge pump (20) to return the oil from the scavenge pump reservoir to the first oil reservoir (22, via line 24, see Paragraph 0015: “a scavenge discharge line 24 that provides fluid communication between the crankcase 14, the scavenge pump 20, and the oil tank 22”).
Doers does not positively disclose wherein the pressure and scavenge pumps are mechanically coupled to a crankshaft of the two-stroke engine. In other words, Doers simply does not discuss if the pumps are electrical or mechanical.
However, it is very well known in the art to configure oil pumps as crankshaft-driven mechanical pumps. 
For example, see Narita discloses an engine having an oil pump complex, similar to that of Doers (comprising a supply, or feed, pump and a scavenge pump). See Fig 5 of Narita, especially feed and scavenge pump elements 63 and 64, driven by crankshaft 5 via balancer shaft 59. Also see Col 2, lines 1-16: “an oil pump arranged inside said crankcase and on another side of said crankshaft opposite to said one side of said crankshaft, said oil pump including a feed pump and a scavenge pump, said feed pump for supplying lubricating oil inside said oil tank to respective components of the internal combustion engine, and said scavenge pump for returning lubricating oil that has accumulated in a bottom of said crankcase to said oil tank”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the oil pump complex of Doers as that of Narita (a combination supply, or feed, pump and scavenge pump, driven by the crankshaft) as is commonly done in the art, and as explicitly demonstrated by Narita, in order to be able to drive the pumps.
In regard to claim 2, Doers modified supra discloses the system of claim 1, further comprising an oil filter (32) to filter the pressurized oil (Paragraph 0016: “oil filter 32 is disposed between the oil tank 22 and the engine block 12 to filter oil supplied to the engine block 12 from the tank 22”).
In regard to claim 3, Doers modified supra discloses the system of claim 2, wherein the oil pressure regulator (28) returns an excess oil flow to the first oil reservoir (22, see Paragraph 0016: “oil pressure regulator 28 bleeds or allows a portion of oil to travel back to the oil tank 22 if the discharge pressure of the supply pump 26 exceeds a predetermined value”).
In regard to claim 4, Doers modified supra discloses the system of claim 1, further comprising one or more second accessories (the internals of engine block 12), wherein the first accessory (34) and the one or more second accessories (12) are connected in parallel to receive the pressurized oil (line 46 splits to deliver oil to 34 or 12 before returning to tank 22, see Fig 4).
In regard to claim 5, Doers modified supra discloses the system of claim 1, further comprising one or more second accessories (the internals of engine block 12), wherein the first accessory (34) and the one or more second accessories (12) are connected in a serial configuration to receive the pressurized oil (being a continuous circuit, oil can pass through 12, return to tank 22 and then later be delivered to 12).
In regard to claim 6, Doers modified supra discloses the system of claim 1, wherein the pressure pump and the scavenge pump are connected in a stacked configuration (as modified in claim 1, configuring the pumps as feed pump 63 and scavenge pump 64 of Narita, see Fig 4 of Narita, the pumps “stacked” or mounted adjacent each other on a common axis).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doers (US Pub No 2010/0077972) in view of Narita et al. (US Pat No 6,305,342) in further view of Black (US Pat No 5,085,187)
In regard to claim 7, 
Doers modified supra discloses the system of claim 1. 
Doers does not positively disclose wherein the oil pressure regulator is disposed within the pressure pump.
However, such configurations are known in the art.
Black discloses an oil pump with an internal regulator and teaches that such an arrangement eliminates the need for a separate oil pressure regulator (see Col 1, lines 30-44). This would result in a more compact system with fewer parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the oil pressure regulator to be disposed in the pressure pump of Doers modified supra to eliminate the need for a separate element, as taught by Black.

Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doers (US Pub No 2010/0077972) in view of Narita et al. (US Pat No 6,305,342) in further view of Ouradnik et al. (US Pub No 2010/0163214).
In regard to claim 8, 
Doers discloses two-stroke engine (see Paragraph 0014) comprising:
a closed loop oiling system (see Fig 4, and the detailed rejection of claim 1, above) that includes a pressure pump (26) to distribute pressurized oil from an oil reservoir (22, see Paragraph 0016: “oil supply pump 26 supplies oil to the engine block 12 and crankcase 14 from the oil tank 22 during operation of the engine 10”);
a first accessory (turbocharger 34), wherein the first accessory utilizes the pressurized oil (via 38).
Doers does not positively disclose wherein the supply pump is mechanically coupled to a crankshaft of the two-stroke engine.
However, similarly as laid out when addressing claim 1, it is very well known in the art to configure oil pumps as crankshaft-driven mechanical pumps. 
For example, see Narita discloses an engine having an oil pump; see Fig 5 of Narita, especially feed and scavenge pump elements 63 and 64 of oil pump 62, driven by crankshaft 5 via balancer shaft 59. Also see Col 2, lines 1-16: “an oil pump arranged inside said crankcase and on another side of said crankshaft opposite to said one side of said crankshaft, said oil pump including a feed pump and a scavenge pump, said feed pump for supplying lubricating oil inside said oil tank to respective components of the internal combustion engine, and said scavenge pump for returning lubricating oil that has accumulated in a bottom of said crankcase to said oil tank”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the oil pump complex of Doers as that of Narita (driven by the crankshaft) as is commonly done in the art, and as explicitly demonstrated by Narita, in order to be able to drive the pumps.
Doers does not positively disclose a cooling circuit that includes an intercooler connected to receive compressed air from the first accessory, a heat exchanger, and a coolant pump.
However, it is very well known in the art to configure engines with cooling circuits comprising such components (especially an intercooler) to cool compressed air leaving a turbocharger or supercharger.
Ouradnik discloses a cooling circuit (see Abstract and Fig 1), comprising an intercooler (22) connected to receive compressed air from a turbocharger (46), a heat exchanger (18), and a coolant pump (12).
Ouradnik teaches that utilizing such as system to cool the compressed air is advantageous as: “because the intake manifold temperature is maintained at a relatively constant temperature, the vehicle engine 14 can be operated relatively efficiently, thereby reducing emissions and minimizing fuel consumption” (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the first accessory (the turbocharger) in the system of Doers with such a cooling circuit to operate the engine more efficiently thereby reducing emissions and minimizing fuel consumption, as taught by Ouradnik.
In regard to claim 9, Doers modified supra discloses the engine of claim 8, wherein the cooling circuit (brought in from Ouradnik) circulates coolant in a coolant flow path (see Fig 1 of Ouradnik), the coolant flow path comprising a coolant flow from the heat exchanger (18) to the intercooler (22), from the intercooler to the combustion engine (14, via 48), and from the combustion engine to the heat exchanger (via 24 and 12).
In regard to claim 10, Doers modified supra discloses the engine of claim 9, wherein the coolant flow path is a closed-loop system (see Fig 1 of Ouradnik).
In regard to claim 11, Doers modified supra discloses the engine of claim 10, wherein the cooling circuit further includes a coolant tank (any cavity holding coolant in the passages, cooling jackets, or heat exchangers of Ouradnik could broadly be considered a “coolant tank” as it holds some volume of coolant).
In regard to claim 12, Doers modified supra discloses the engine of claim 11, wherein the heat exchanger (18 of Ouradnik) further includes a cooling channel (some cooling flow path in 18 would be inherently necessary for flow from passages 34 to 48 to be possible).
In regard to claim 13, Doers modified supra discloses the engine of claim 9, wherein the coolant flow path (of Ouradnik) comprises a plurality of coolant loops (for example, passing coolant through 20 to 12 versus 22 through 48 and 14, etc.).
In regard to claim 15, 
Doers modified supra discloses the engine of claim 9.
Doers modified supra does not positively disclose wherein the cooling circuit comprises a plurality of coolant pumps.
However, simply supplying another pump in the circuit is considered to represent a simple duplication of parts (MPEP 2144.04 VI B) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouradnik et al. (US Pub No 2010/0163214) in view of Doers (US Pub No 2010/0077972).
In regard to claim 16,
Ouradnik discloses a cooling circuit for an engine (see Abstract and Fig 1), the engine (14) comprising a first accessory (turbocharger 46), the cooling circuit comprising:
a coolant pump (12) for pumping coolant through a coolant flow path (34, 26, 24, etc.);
an intercooler (22) connected to receive compressed air from the first accessory (46), wherein the intercooler receives coolant via a coolant inlet port (see the passage from 18 to 22), coolant is directed through the intercooler, and coolant exits the intercooler via a coolant output port (48); and
a heat exchanger (18) for cooling the coolant (see Paragraph 0019),
wherein the coolant flow path is a closed-loop system (see Fig 1).
Ouradnik does not positively wherein the engine is a two-stroke engine.
However, such engines are very well known in the art.
Doers discloses an engine with a turbocharger (see Fig 4). And teaches that engine is a two-stroke engine (see Paragraph 0007).
Simply replacing the engine and turbocharger of Ouradnik, with that of Doers is a simple and obvious substitution of one known element for another to obtain predictable results (MPEP 2141 III), and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 17, Ouradnik modified supra discloses the circuit of claim 16, wherein the coolant exiting the heat exchanger (18, Fig 1) is first provided to the intercooler (22), and subsequently provided to other components of the two-stroke engine (14).
In regard to claim 18, Ouradnik modified supra discloses the circuit of claim 16, wherein, wherein the coolant flow path comprises a plurality of coolant loops (for example, passing coolant through 20 to 12 versus 22 through 48 and 14, etc.).
In regard to claim 19, 
Ouradnik modified supra discloses the circuit of claim 16.
Ouradnik does not positively disclose wherein the cooling circuit comprises a plurality of coolant pumps.
However, simply supplying another pump in the circuit is considered to represent a simple duplication of parts (MPEP 2144.04 VI B) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 20, Ouradnik wherein the heat exchanger (18) further includes a cooling channel (some cooling flow path in 18 would be inherently necessary for flow from passages 34 to 48 to be possible).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747